UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-2455


THOMAS L. SWITZER,

                      Plaintiff – Appellant,

          v.

SERGEANT DEAN, a/k/a Officer Dean,

                      Defendant – Appellee,

          and

TOWN OF STANLEY; MAYOR DOUG PURDHAM; OFFICER BROWN; MARK
BELTON, Page County Administrator; JOHN THOMAS, Sheriff;
DEPUTY HAMMER; PAGE COUNTY JAIL,

                      Defendants.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.  Michael F. Urbanski,
District Judge. (5:11-cv-00021-MFU-JGW)


Submitted:   March 26, 2013                 Decided:   March 28, 2013


Before DUNCAN, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas L. Switzer, Appellant Pro Se. Richard Hustis Milnor,
TAYLOR ZUNKA MILNOR & CARTER, LTD, Charlottesville, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Thomas L. Switzer appeals the district court’s order

denying his motion for transcripts.                  We have reviewed the record

and find no reversible error.                 Accordingly, we affirm for the

reasons stated by the district court.                  Switzer v. Sergeant Dean,

No.   5:11-cv-00021-MFU-JGW       (W.D.        Va.    filed   Nov.    19   &   entered

Nov. 20, 2012).        We     dispense    with       oral   argument   because       the

facts   and    legal   contentions       are    adequately     presented        in   the

materials     before   this    court     and    argument      would    not     aid   the

decisional process.



                                                                               AFFIRMED




                                          2